— Judgment of resentence, Supreme Court, New York County (Michael J. Obús, J), rendered June 21, 2012, resentencing defendant, as a second violent felony offender, to a term of nine years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]). At the time of resentencing, defendant had not completed his aggregated sentence (see People v Brinson, 21 NY3d 490 [2013]). Concur— Tom, J.P, Acosta, Saxe, DeGrasse and Freedman, JJ.